                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 5/4/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :         20-CR-667 (VEC)
                 -against-                                      :
                                                                :             ORDER
 CARL WILBRIGHT,                                                :
 TRAVIS BRECONIDGE,                                             :
 QUASHAWN ESCALERA,                                             :
 ISAIAH FREEMAN,                                                :
 LUIS GARCIA,                                                   :
 RICARDO GARCIA,                                                :
 STANLEY HAMPTON,                                               :
 JAMEL MURRAY,                                                  :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Pretrial Services has identified an issue with the electronic monitoring

element of Mr. Luis Garcia’s pretrial release conditions;

        IT IS HEREBY ORDERED THAT: A bail hearing for Mr. Luis Garcia will be held in

person on May 11, 2021 at 2:00 p.m. in Courtroom 443. The Court reminds the parties to

review the relevant standing orders regarding courthouse entry and to comply with the

requirement to wear either (i) one disposable mask underneath a cloth mask with the edges of the

inner mask pushed against the face; or (ii) one properly-fitted, FDA-authorized KN95 (or N95)

mask. Gaiters, bandannas, and masks with valves are not permitted. Members of the public may

attend by dialing (888) 363-4749, using the access code 3121171 and the security code 0667.

Any recording or retransmission of the hearing is strictly prohibited.

        SO ORDERED.

                                                                _________________________________
Date: May 4, 2021                                               VALERIE CAPRONI
      New York, NY                                              United States District Judge
